Timliit, J.
(dissenting). In this case the mortar box was not on the premises of the defendants nor upon those of the plaintiff. The defendants were contractors, having their mortar box lawfully on the premises upon which they were engaged at work. There was a pile of sand beside the mortar box. The premises were open to the street and children of the neighborhood were, to the knowledge of defendants, ac*140customed to play around this mortar box and sand. It is quite a technical refinement to call such children trespassers. If they must be classified, they were rather licensees, namely,. persons there by passive acquiescence of the owner. Knowing of this condition, the defendants went away neglecting to cover or protect the mortar box containing water-slacked lime, having a deceptive and inviting covering of about an inch of sand thereon. It was for the jury to say whether the defendants were negligent in so doing. Judicial disapproval of the so-called Turntable Gases should be reserved, I think, until a case of that kind occurs. This is not such a case. I do not thirds it is necessary to express further disapproval of the opinion.